Title: To George Washington from Castella, 24 July 1793
From: Castella, {--} {--}
To: Washington, George



Général
à new haven état de Connecticut Ce 24 juillet 1793

 Vous avez créé la puissance américaine, et c’est En l’afferminant que vous avez préparé un azile aux persécutions, et aux malheurs. la terre qui nous recoit, et l’aspect d’un peuple heureux,

  adoucit les regrets de nos pertes. nos riches habitations ont été pillées, brulées, et Détruites. nous avons laissé la martinique, En proye aux flammes et aux asasinats. Les mulatres De Cette Colonie, ont cru établir le phantome de l’égalité, par la force Des armes; et Supèrieurs En nombre, ils ont Détruit avec férocité, les propriétés De leurs Bienfaiteurs, et de leurs pères. une Escadre angloise a paru Sur Ces Cotes infortunées; L’amiral n’a pu Donner Des Secours à l’humanité, à la Douleur, et aux larmes; et Son inaction Suivie De Sa route vers la barbade, ont augmenté l’audace des asassins, et des incendiaires. Ce général est Cepandant revenu avec des Troupes, et a Effectué leur Débarquement Sur la ville de Saint pierre, mais il a bientôt rembarqué son armée, et s’est retiré. Cette tentative infructueuse, En trainera la ruine Entière De Cette Colonie, qui touchoit à sa destruction, au moment De l’apparition Des forces, qui Devoient la Sauver.
Soldat malheureux, quelques talends militaires, ne peuvent être offerts, et Employés, chez un peuple, qui n’a pour armes, et pour force publique, que des loix sages, et bien Combinés. mais il me reste une activité Courageuse, et la nécessité, d’assurer un azile; à l’intéressante Compagne de mes malheurs. accordezmoy, Général, une portion de terre, Sur les Bords De la rivière potomak, où s’éleve la nouvelle ville de Wasginthon, où aux Environs: la Douceur De Ce Climat, Convenant, à un militaire, qui a Servi Long temps, Sous le Soleil brulant Des antilles. Cultivateur laborieux, et Citoyen fidèle, je Donnerai à ma nouvelle patrie, les fruits d’une activité instruite par les revers. je suis avec Respect. Général Votre très humble et obéissant Serviteur

Castella officier français

